           Case 1:20-cv-00142-RP Document 1 Filed 02/06/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

ABIGAIL TODD,

      Plaintiff,
v.                                            C.A. No.: 1:20-cv-142

SHADOW MOUNTAIN, LLC,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ABIGAIL TODD (hereinafter sometimes referred to as “Plaintiff”),

by and through her undersigned counsel, sues Defendant, SHADOW MOUNTAIN,

LLC (hereinafter sometimes referred to as “Defendant”), and in support thereof

states as follows:

                                 INTRODUCTION

      1.     This is an action by Plaintiff against her employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law, and by the private right of action conferred
           Case 1:20-cv-00142-RP Document 1 Filed 02/06/20 Page 2 of 6




in 29 U.S.C. § 216(b).

                                      VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant has offices or conducts business in Travis County, Texas.

                                  THE PARTIES

      4.     Plaintiff is an individual residing in Travis County, Texas.

      5.     Defendant employed Plaintiff from April of 2018, through January 3,

2020, as an “Admission Coordinator,” at the rate of $761.72 per workweek.

Plaintiff’s duties were clerical in nature and included answering incoming telephone

calls, completing the admission of new and returning clients, which included

obtaining insurance information, setting up financial arrangements, collecting

payments, screening clients via telephone, and scheduling admissions, including

transportation.

      6.     Defendant, SHADOW MOUNTAIN, LLC, primarily operates a

business that performs addiction recovery and mental health services in Texas, Utah,

and New Mexico.

      7.     Defendant, SHADOW MOUNTAIN, LLC, is a Limited Liability

Company established under the laws of the State of Nevada.

      8.     Defendant, SHADOW MOUNTAIN, LLC, (1) possessed the power to

hire and fire the employees, (2) supervised and controlled employee work schedules
            Case 1:20-cv-00142-RP Document 1 Filed 02/06/20 Page 3 of 6




or conditions of employment, (3) determined the rate and method of payment for

employees, and (4) maintained employment records.

      9.      Defendant, SHADOW MOUNTAIN, LLC, has employees subject to

the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      10.     At all times material to this complaint, Defendant, SHADOW

MOUNTAIN, LLC, employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00.

      11.     At all times material to this complaint, Defendant, SHADOW

MOUNTAIN, LLC, was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      12.     At all times material to this Complaint, Defendant was the employer of

the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendant for her employment.

              VIOLATION OF THE OVERTIME PROVISIONS OF
                   THE FAIR LABOR STANDARDS ACT

      13.     Plaintiff 1) occupied a position as an Admission Coordinator; 2) did not

hold a position considered as exempt from the overtime provisions of the FLSA;

and, 3) was never paid any overtime compensation for the work she provided in

excess of forty (40) hours in a workweek.

      14.     Defendant’s management required Plaintiff to work in excess of 40
            Case 1:20-cv-00142-RP Document 1 Filed 02/06/20 Page 4 of 6




hours in a workweek.

      15.     Plaintiff’s regular and recurring schedule was from 9:00 a.m. until 5:00

p.m., Monday through Friday.      Up to November 6, 2019, Plaintiff did not usually

took a one hour lunch break each workday. After November 6, 2019, Defendant

required Plaintiff to take a lunch break each workday. Additionally, Plaintiff was

required to perform on-call time during the evenings and weekends which caused

her to work in excess of 40 hours per week.

      16.     Plaintiff worked Plaintiff worked numerous hours of overtime a

workweek throughout her employment for which she was not compensated at one

and one-half her regular rate.

      17.     Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times her regular rate of

pay for each hour worked in excess of 40 in a workweek.

      18.     Defendant either knew about or showed reckless disregard for the

matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as an employer under the FLSA.

      19.     Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).
            Case 1:20-cv-00142-RP Document 1 Filed 02/06/20 Page 5 of 6




      20.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      21.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      22.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, ABIGAIL TODD, demands Judgment against

Defendant for the following:

      a.      Awarding Plaintiff her compensatory damages, service awards,
              attorneys’ fees and litigation expenses as provided by law;

      b.      Awarding Plaintiff her pre-judgment, moratory interest as provided by
              law, should liquidated damages not be awarded;

      c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law;

      d.      Awarding Plaintiff such other and further relief as the Court deems just
              and proper.

                             JURY TRIAL DEMAND

      Plaintiff, ABIGAIL TODD, demands a jury trial on all issues so triable.
   Case 1:20-cv-00142-RP Document 1 Filed 02/06/20 Page 6 of 6




Respectfully submitted this February 6, 2020.

                         ROSS • SCALISE LAW GROUP
                         1104 San Antonio Street
                         Austin, Texas 78701
                         (512) 474-7677 Telephone
                         (512) 474-5306 Facsimile
                         Charles@rosslawpc.com




                         _________________________________
                         CHARLES L. SCALISE
                         Texas Bar No. 24064621
                         DANIEL B. ROSS
                         Texas Bar No. 789810
                         ATTORNEYS FOR PLAINTIFF
